Citation Nr: 1144205	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-46 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Syed, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1967 to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for the Veteran's hypertension.  

The Board observes that a statement of case was issued in August 2010 addressing the Veteran's claims for service connection for residuals of shrapnel wounds of both legs.  The record does not reflect that the Veteran perfected an appeal of these issues.  


FINDING OF FACT

In August 2011, prior to the promulgation of the Board's decision in the appeal, the Veteran submitted a statement wishing to cancel his pending appeal of the denial of service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the RO in August 2011, the Veteran expressed his desire to "cancel" his pending appeal of the denial of service connection for hypertensive vascular disease.  This is certainly permissible under the Board's rules of practice. See 38 C.F.R. § 20.204. Given the appellant's clear intent to withdraw his appeal in this matters, further action by the Board on this issue would not be appropriate. 38 U.S.C.A. § 7105. 


ORDER

The appeal of the denial of service connection for hypertensive, to include as secondary to PTSD, is dismissed.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


